In the
                             Indiana Supreme Court
Jane DOE, et al.,                                )        Supreme Court Cause No.
             Appellants,                         )        49S02-0509-CV-436
                                                 )
               v.                                )        Court of Appeals Cause No.
                                                 )        49A02-0408-CV-674
J. David DONAHUE, in his official                )
capacity as Commissioner of the Indiana          )
Department of Correction,
              Appellee.


                             PUBLISHED ORDER VACATING
                          PRIOR ORDER GRANTING TRANSFER

        By order dated September 28, 2005, the Court granted a petition seeking transfer of
jurisdiction of this appeal from the Court of Appeals to this Court. After further review, including
oral argument, a majority of the Court has determined that transfer was improvidently granted.
Accordingly, the order granting transfer is VACATED and transfer is DENIED. The Court of
Appeals opinion reported as Doe v. Donahue, 829 N.E.2d 99 (Ind. Ct. App. 2005), is no longer
vacated under Appellate Rule 58(A) and is reinstated as Court of Appeals precedent. Pursuant to
Appellate Rule 58(B), this appeal is at an end.

       The Court DIRECTS the Clerk to certify this order as final and to send copies of this order to
the Hon. Robyn L. Moberly, Judge of the Marion Superior Court; the Hon. James S. Kirsch, Chief
Judge of the Court of Appeals; Steve Lancaster, Court of Appeals Administrator; Kent Zepick, staff
counsel to the Court of Appeals; and all counsel of record.

      The Court further DIRECTS the Clerk to send a copy of this Order to LexisNexis and to
West Group for publication on-line and in the bound volumes of this Court's decisions.

       Done at Indianapolis, Indiana, this 21st day of November, 2005.



                                                     /s/ Randall T. Shepard
                                                         Chief Justice of Indiana


All Justices concur, except Boehm and Rucker, JJ., who believe transfer was properly granted.